Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. Breach of marriage promise, § 20*—when evidence sufficient to show promise to marry. A judgment in favor of plaintiff in a suit for breach of promise, held sustained by the evidence, it appearing that defendant’s denial of making the promise went only to the precise words used in addressing plaintiff, that the occasion of the interview was to enter into a contract of marriage, and that when plaintiff informed defendant she was willing his conduct and statements would reasonably lead plaintiff to believe that he was also willing.